NO. 07-04-0378-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                OCTOBER 22, 2004
                         ______________________________

                                  SHAVONN A. PRICE,

                                                       Appellant

                                            v.

                                THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

           FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 98-428701; HON. BRADLEY S. UNDERWOOD, PRESIDING
                      _______________________________

                            ABATEMENT AND REMAND
                       __________________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

      Shavonn A. Price(appellant) appeals her adjudication of guilt for aggravated assault.

The clerk’s and reporter’s records were filed on September 1, 2004. Thus, appellant’s brief

was due on October 1, 2004. That date passed without appellant filing a brief, however.

So, on October 11, 2004, this Court notified appellant that neither the brief nor an

extension of time to file it had been received by the court. Appellant was also admonished

that if he did not respond to the court’s letter by October 21, 2004, the appeal would be
abated to the trial court. October 21st also passed without appellant filing a brief, moving

for an extension, or responding in any way to our October 11th letter.

       Consequently, we abate this appeal and remand the cause to the 364th District

Court of Lubbock County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1.     whether appellant desires to prosecute the appeal;

       2.     whether appellant is indigent and entitled to appointed counsel; and,

       3.     whether appellant has been denied the effective assistance of
              counsel due to appellate counsel’s failure to timely file an appellate
              brief. See Evitts v. Lucey, 469 U.S. 387, 394, 105 S. Ct. 830, 834-35,
              83 L. Ed. 2d 821, 828 (1985) (holding that an indigent defendant is
              entitled to the effective assistance of counsel on the first appeal as of
              right and that counsel must be available to assist in preparing and
              submitting an appellate brief).

       We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Should the trial court find that appellant desires to

pursue this appeal, is indigent, has appointed counsel, and has been denied effective

assistance of counsel, or has no counsel, then we further direct it to appoint new counsel

to assist in the prosecution of the appeal. The name, address, phone number, telefax

number, and state bar number of the new counsel, if any, who will represent appellant on

appeal must also be included in the court’s findings of fact and conclusions of law.

Furthermore, the trial court shall also cause to be developed 1) a supplemental clerk’s

record containing the findings of fact and conclusions of law and 2) a reporter’s record

transcribing the evidence and argument presented at the aforementioned hearing.

Additionally, the trial court shall cause the supplemental clerk’s record to be filed with the

                                              2
clerk of this court on or before November 22, 2004. Should additional time be needed to

perform these tasks, the trial court may request same on or before November 22, 2004.

      It is so ordered.

                                              Per Curiam

Do not publish.




                                          3